DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 21, 2022  has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-2, 6, and 22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Numano (US 20030210285 A1).
Regarding claim 1,  Numano teaches  an electronic device (Fig. 1, 4-5, [0003], portable personal computer)  comprising: 
(A) a first display disposed at a first surface of the electronic device, the first display comprising an image display device, wherein the image display device is configured for user interaction(Fig. 1, 4-5, [0034], The pointing device 112 integrally comprises a touch pad 112a, and a  display device 112b at a first surface of computer 11 side) and is further configured to only display, in a first mode of a plurality of modes ([0045], Figs. 6-10,  Display modes include a  non-display mode in which no image is displayed and a partial display mode in which only a part of the entire desk top screen is displayed on the pointing device 112), a plurality of imaged keys in at least a portion of the image display device (Fig. 1, 4-5, [0047-48], application windows which are currently opened are denoted by symbols APL#1, APL#2, . . . in the virtual screen 401 Since the application windows which are currently opened are displayed on the pointing device 112, the application can be quickly switched. Examiner notes the applications are a plurality of imaged keys as they can be selected and  “switched.” Applicant might consider further defining the imaged keys to overcome this rejection); 
(B) a physical keypad (Figs. 1, 4-5, Keyboard 111)  disposed at a second surface of the electronic device (Figs. 1, 4-5, Keyboard 111 disposed at second surface of computer 11 side) and comprising a plurality of physical keys, the plurality of physical keys comprising alphanumeric keys corresponding to a number or a letter (Figs. 1, 4-5 show a standard physical  Keyboard comprising alphanumeric keys), wherein the alphanumeric keys do not correspond (Keyboard keys are alphanumeric and do not correspond with the application APL#1, APL#2 keys. The application keys APL#1, APL#2  perform different functions than the physical keys of the keyboard), wherein the first surface and the second surface are on a common side of the electronic device so that the first and second surfaces are oriented in a same direction towards a user of the electronic device when the image display device is in the first mode (Figs. 1, 4-5, keyboard 111 and touchpad 112 are on a common computer 11 side of the portable personal computer device and oriented in a same direction towards a user of the portable personal computer when the touchpad display device 112 is in the first mode); and 
(C) a second display disposed at a third surface of the electronic device (Figs. 1, 4-5, main display 121).
Regarding claim 2, Numano teaches  the image display device is selected from one of the following types of image display devices: liquid crystal displays ([0034], The device 112 also works as a sub display comprising a display device 112b and a backlight 112. [0029], a display-equipped touch pad type pointing device comprising a display panel (sub display) such as an LCD).
Regarding claim 6, Numano teaches the electronic device is a lap-top computer (Fig. 1, 4-5, [0003], portable personal computer).
(Fig. 1, 4-5, [0003], portable personal computer).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Numano (US 20030210285 A1), as applied to claim 1 above, and further in view of previously cited Fauth (US 2007/0013662 A1).
Regarding claim 3, Numano is not relied upon for teaching the physical keypad is disposed over the touchscreen panel.
Fauth teaches a touchscreen panel, wherein the physical keypad is disposed over the touchscreen panel (Fig. 1 shows a keyboard overlay 100 disposed over a touch-sensitive screen 102).

Regarding claim 4, Numano is not relied upon for teaching the physical keypad is integral to the touchscreen panel. Fauth teaches the physical keypad is integral to the touchscreen panel (Fig. 1A).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Numano with Fauth such that the physical keypad is integral with the touchscreen panel as this ensures the keyboard overlay remains securely fastened to the touch display.  Examiner also calls applicant attention to In reLarson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) wherein the court affirmed that making components integral is “merely a matter of obvious engineering choice."
Regarding claim 5, Numano teaches the physical keypad is separate from the touchscreen panel (Figs. 1, 4-5, keyboard 111 and touchpad 112 comprising a sub-display are  separate)

Claims 12-20 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Numano (US 20030210285 A1), as applied to claim 1 above, and further in view of  Choi (US 8,116,824 B2).

 Choi teaches wherein, in a second mode of the plurality of modes, the image display device displays image data other than the plurality of imaged keys in the at least a portion of the image display device (Col. 8, lines 34-36, gaming mode will display gaming image data).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Numano with Choi such that Numano’s portable computer can implement a gaming mode as this allows the portable computer to implement entertaining functions and software for the user’s pleasure. 
Regarding claim 13, Numano is not relied upon for teaching the image data comprises one or more selectable menu.
 Choi teaches the image data comprises one or more selectable menus (Col. 1, lines 30-32, the user inputs keys to perform a particular function (such as inputting characters or menu selection in a mobile terminal having a key input function through buttons or a touch operation). Col. 13, lines 17-25, the user may execute a particular menu or a particular function linked to a particular item displayed on the second display unit 151b through a touch input onto the first display unit 151a).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Numano with Choi such that Numano’s portable computer comprises 
Regarding claim 14, Numano is not relied upon for teaching the claim limitations. 
Choi teaches a sensor that detects user interaction with the physical keypad (the second user input unit 215); and 
an image generator that generates and displays within the image display device an imaged representation of the user interaction with the physical keypad (Col. 12, lines 54-60, Key input information inputted via the keypad may be outputted to the second display unit 151b disposed on the first rear case 225).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Numano with Choi such that Numano’s portable computer comprises an image generator that generates and displays within the image display device an imaged representation of the user interaction with the physical keypad as this provides visual feedback and confirmation to the user of Numano’s portable keyboard.  
Regarding claim 15, Numano and Choi do not teach the sensor comprises one or more of the following sensor types: a thermal sensor and a pressure sensor.  Choi does however teach the electronic device includes a motion sensor (Col. 5, lines 34-38, The sensing unit 140 detects a current status (or state) of the mobile terminal presence or absence of user contact with the mobile terminal, orientation of the mobile terminal 100, acceleration/deceleration of the mobile terminal 100).  
In reLarson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Regarding claim 16, Numano is not relied upon for teaching the imaged representation of the user interaction comprises an imaged depiction of the user's finger or thumb interacting with the physical keypad.
Choi teaches the imaged representation of the user interaction comprises an imaged depiction of the user's finger or thumb interacting with the physical keypad (Col. 12, lines 54-60, Key input information inputted via the keypad may be outputted to the second display unit 151b disposed on the first rear case 225. Examiner notes the imaged representation of the user interaction can be a character appearing on the screen in response to the user pressing the corresponding character button on the keypad).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Numano with Choi such that Numano’s portable computer comprises an imaged depiction of the user's finger or thumb interacting with the physical keypad as this provides visual feedback and confirmation to the user of Numano’s portable keyboard.  
Regarding claim 17, Numano and Choi do not teach the electronic device is a desktop computer, however, Numano and Choi do teach the electronic device is a notebook computer (Choi, Col. 3, lines 37-40, the terminals according to the exemplary embodiment of the present invention may include a notebook computer).

Regarding claim 18, Numano does not teach that the electronic device is a cell phone. 
 Choi teaches the electronic device is a cell phone (Col. 3, lines 37-40, the terminals according to the exemplary embodiment of the present invention may include mobile phones).
Regarding claim 19, Numano does not teach that the electronic device is a personal digital assistant.
Choi teaches the electronic device wherein the electronic device is a personal digital assistant (Col. 3, lines 37-40, the terminals according to the exemplary embodiment of the present invention may include PDAs (Personal Digital Assistants)).
Regarding claim 20, Numano does not teach that the electronic device is a gaming device. 
Choi teaches the electronic device wherein the electronic device is a gaming device (Col. 1, lines 24-25, Some mobile terminals may be capable of executing games. Col. 8, lines 33-36, a game may be displayed on the second display unit 151b, with a cursor displayed on the game controlled by touch inputs to the first display unit 151a).	

Choi teaches the electronic device of claim 1, wherein the second display comprises a second image display device configured for user interaction (Fig. 4B, Col. 8, lines 14-19, Display 151b functions as a touch screen).

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Numano (US 20030210285 A1), as applied to claim 1 above, and further in view of in view of Gerdes et al. (US 2003/0046541 A1, hereinafter, Gerdes).
	Regarding claim 21, Numano teaches the electronic device can be a notebook computer, but is not relied upon for teaching the electronic device is an automatic teller machine.
Gerdes teaches a similar electronic device ([0024-0025], application device) can be implemented as a mobile device, a laptop or and ATM device ([0024-0025]).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Numano  with Gerdes to implement the electronic device as an automated teller machine as this expands the functionality and number of applications the electronic device can accomplish.

Response to Arguments


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865. The examiner can normally be reached Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 




/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622